         Case 1:18-cv-04844-AJN Document 53 Filed 02/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                           

 David Stanley,

                        Plaintiff,
                                                                  18-cv-4844 (AJN)
                  –v–
                                                                       ORDER
 CUNY, John Jay College,

                        Defendant.


ALISON J. NATHAN, District Judge:

        Mr. Stanley’s pro se motion requesting a ninety-day extension of time to file his second

amended complaint (Dkt. No. 52) is GRANTED. The Clerk of Court is respectfully directed to

mail a copy of this Order to Mr. Stanley and to note the mailing on the public docket.


       SO ORDERED.



Dated: February 17, 2021
       New York, New York
                                                  ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge




                                                    1
